      Case 1:15-cr-00505-ER Document 33
                                     34 Filed 04/13/21 Page 1 of 1




April 13, 2021
                                    The April 20 telephone conference is adjourned to
                                    May 11, 2021 at 10:30 a.m. The parties are instructed
Via ECF
                                    to call (877) 411-9748 and enter access code 3029857#
The Honorable Edgardo Ramos
                                    when prompted.
United States District Judge
United States District Court       SO ORDERED.
Southern District of New York
500 Pearl Street
                                                                4/13/2021
New York, New York 10007

      Re:    United States v. Amable Aristy, 15 CR 505 (ER)

Dear Judge Ramos:

With the consent of the government, I write to seek an adjournment of the next
conference in the above-reference supervised release matter, currently scheduled
for April 20, 2021. I will be on trial that week before Judge Schofield. I
understand the Court and all of the parties are available on May 11, 2021 at
10:30. We ask that the conference be adjourned until then at which time the
parties are prepared to resolve the pending violations.

Thank you.



                                        Respectfully submitted,
                                        /s/ Julia Gatto
                                        Julia L. Gatto, Esq.
                                        Assistant Federal Defender
                                        212.417.8750

cc:   all parties (via ECF)
